Citation Nr: 0720038	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-35 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands (claimed as frozen hands).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955, and from August 1955 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In July 2006, the Board remanded the case for 
additional development. As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 

In July 2004, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

In March 2007, subsequent to issuance of the February 2007 
supplemental statement of the case, the veteran submitted 
pertinent service personnel records.  The evidence was not 
accompanied by a written waiver of RO consideration.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 
(2006).  However, as the veteran's claim for service 
connection is being granted, the Board finds that the veteran 
is not prejudiced by consideration of the claim without a 
waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1102 
(2006).


FINDING OF FACT

The veteran's current residuals of frostbite of the hands are 
etiologically related to cold weather exposure during his 
active service.




CONCLUSION OF LAW

Service connection for the residuals of frostbite of the 
hands is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of the claim being addressed, there is no reason to belabor 
the impact of the VCAA on this matter.  

Factual Background

The veteran alleges that he sustained cold injuries of both 
hands while repairing airplane engines in minus 30 degree 
weather at Elmendorf Air Force Base in Alaska from November 
1955 to December 1955.  He stated that he was initially 
unable to open his hand and went to see a medic, who warmed 
his hands with a heater.  The veteran reported that he 
currently experiences tingling, pain and numbness in his 
hands.

Pursuant to the RO's request for the veteran' personnel 
records, in September 2006, the National Personnel Records 
Center (NPRC) provided copies of the veteran's DD 214 for his 
periods of service.  The NPRC indicated that the rest of 
veteran's personnel records had been destroyed by a fire.  
Both of the veteran's DD 214 forms show that his military 
occupational specialty was engine mechanic.  In March 2007, 
the veteran submitted copies of personnel records documenting 
that he was stationed in Alaska from November 1955 to May 
1956.  He also submitted a December 1955 U.S. Government 
Operator's Permit issued by the U.S. Naval Station, Adak, 
Alaska.

The Board notes that the veteran's service medical records 
are silent for complaints, findings, or treatment pertaining 
to a cold injury. On examination for separation from service 
in June 1959, his upper extremities, vascular and 
neurological evaluations were normal.

The earliest medical documentation of problems involving the 
veteran's hands is in 1985.  At that time, he complained of 
paresthesias in the fingers of his right hand.  A private 
physician concluded that the examination findings suggested 
either a high radial neuropathy or C-7 radioculopathy.  
Thereafter, private and VA physicians who examined the 
veteran's hands from 2002 through 2004 have noted arthritic 
changes and a burning sensation in the hands.  A July 2003 VA 
primary care record noted the veteran's history of active 
duty in Alaska and his complaints of a burning sensation in 
his hands.  The VA examiner stated that the veteran "seem[s] 
to have cold injury to the hands."  Thereafter, a May 2004 VA 
primary care report recorded an assessment of cold injury of 
both hands. 

At a July 2004 hearing before the undersigned, the veteran 
stated that the current residuals of cold injury to his hands 
had a delayed onset due in part to his age.  He further 
testified that although he sought medical treatment post-
discharge form service, his private physician failed to 
recognize a cold injury.  He claimed that he did not seek VA 
treatment until recently, because he did not want to take 
medical resources away from other veterans and he was not 
aware that this condition from which he suffered was a life-
long illness.  

The veteran underwent a VA examination in December 2006.  
Following a review of the veteran's claims file, examination 
and interview of the veteran, the examiner provided a 
diagnosis of residuals, cold injury to both hands with 
paresthesias and cold sensation pains.  The examiner opined 
that it was at least as likely as not that the residuals of 
cold injuries to both hands was related to cold weather 
exposure on flight line during military service.  The 
examiner further noted that the statements of July 2003 and 
May 2004, described chronic, recurrent symptoms of burning 
pains in both hands consistent with a cold injury.  

Principles of Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).




Analysis

The veteran has consistently asserted that, while he was 
stationed in Alaska from November 1955 to December 1955, his 
hands were injured by the cold weather and that he saw a 
medic for his symptoms. 

The Board notes that the veteran's service medical records 
are silent for complaints, findings, or treatment pertaining 
to cold injury, to include the examination for separation 
from service in June 1959.  Furthermore, the earliest medical 
documentation of problems involving the veteran's hands is in 
1985, and the first documented medical evidence of a cold 
injury to the hand is dated in July 2003, 44 years after the 
veteran's discharge from service.  Accordingly, there is a 
significant lapse of time between service and the filing of 
the claim, as well as between service and the first 
documented medical evidence of cold injuries to the hands, 
which weighs against the claim. See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed.Cir. 2000)( evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims); see also Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

At a hearing the veteran explained that the current residuals 
of cold injury to his hands had a delayed onset due in part 
to his age.  He further indicated that he did not seek 
medical treatment for the condition because he did not know 
it was a life-long illness.  The veteran argued that to the 
extent that he received any treatment for his hands post-
service, physicians failed to recognize the nature of his 
injury, that being residuals of frostbite, until he was 
treated at the VA in 2003.  

The veteran underwent a VA examination in December 2006.  
Following a review of the veteran's claims file, examination 
and interview of the veteran, the examiner provided a 
diagnosis of residuals, cold injury to both hands with 
paresthesias and cold sensation pains.  The examiner opined 
that it was at least as likely as not that the residuals of 
cold injuries to both hands was related to exposure on flight 
line during military service.  The examiner further noted 
that the statements of July 2003 and May 2004, described 
chronic, recurrent symptoms of burning pains in both hands 
consistent with a cold injury.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board notes that 
the only competent medical opinion of record that addresses 
whether there is a causal connection between the veteran's 
diagnosed residuals of cold injuries to both hands and 
service was provided by a VA examiner who opined, in essence, 
that the veteran's residuals of cold injuries to both hands, 
more likely than not, originated with the in-service exposure 
to cold weather on flight line during military service, as 
consistently described by the veteran.  There is no competent 
evidence that contradicts this opinion.  Moreover, service 
personnel records show that the veteran was stationed in 
Alaska from November 1955 to May 1956 and worked as an engine 
mechanic as he has consistently reported.  

As a result, when resolving all reasonable doubt in favor of 
the veteran, the Board finds that his residuals of frostbite 
of the hands began during service.  See 38 U.S.C.A. § 5107.  
Consequently, service connection for residuals of frostbite 
of the hands is granted. 




ORDER

Service connection for residuals of frostbite of the hands is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
K. R. FLETCHER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


